Action to recover damages for personal injuries sustained by plaintiffs as the result of the crash of an airplane which defendant Skyservice Incorporated had rented to defendant Johnson, and in which plane plaintiffs were passengers as guests of the latter. The action was discontinued as to defendant Johnson, and the court granted the corporate defendant’s motion to dismiss the complaint at the close of the plaintiffs’ case. Plaintiffs appeal from a judgment entered thereon. Judgment unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Carswell, Adel, MaeCrate and Beldock, JJ.